Title: William Cook to Thomas Jefferson, 31 March 1814
From: Cook, William
To: Jefferson, Thomas


          Sir Monticello (Geo)  31st March 1814.
          I have been induced through motives of humanity to investigate the claim of an old revolutionary soldier, who alledges that by the misfortune of losing his papers he has been deprived of a pension formerly allowed him by Government: for a number of years, He is by the name of Benjamin Fry, and informs me that he served in the 14th Virginia Regiment: commanded at that time by Col. Charles Lewis, and that after receiving the wound for which he was considered as
			 entitled to a pension, you drew the pension for him and was the chief instrument in causing him to be provided for in that
			 way,
			 That you drew for him in the year 17791778. at which time he lived in Albemarle County, afterwards he removed into Amherst and John Gilmer drew for him the five years immediately subsequent; that if not forgotten he is known to you,
			 his father having lived with yours, perhaps in the capacity of an Overseer or mechanic, I have been thus particular in order to refresh your memory of him—he is now an old man, has a large and needy family, and it will be
			 indeed an Act of humanity and benevolence to assist the old gentleman in obtaining what he has been so unfortunately deprived of, and what he is So justly intitled to, I shall be very thankful if
			 you
			 will write me on this subject giving me all the information in your power, and particular any thing which may serve as a clue to obtain a reestablishment of the lost papers, In writing to a
			 person of
			 your standing Sir upon an Ordinary subject some apology from me would be proper, being wholly unknown to you. But when I am pleading the cause of humanity I know you will lend a willing ear, and
			 give
			 such aid as may be in your power, I am very respectfully
          Yr Obt servant William Cook
        